sn g45 oe -0 internal_revenue_service department of the treasury washington dc contact person telephone numbe in reference to datgtjn _ op eeo tf f i e w dear sir or madam this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted shows that the grants will be administered by f program the c and or the d option a publicly_supported_organization under its b organizations operating under the b program may elect for purposes of the c scholarship awards option f selects after the test the initial phase of the competition is the x test individual scholarship recipients in the b program through a competition which is given annually in participating high schools by high school officials students scoring in a group that represents the top two percent of graduating high school seniors nationwide and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists semifinalists then take a second test earlier performance those who repeat their prior performance who demonstrate high academic standing in high school and who meet other standard requirements are designated as finalists f identifies and honors to confirm their the y f's selection procedures in its d scholarship awards opr ron generally parallel those applied in the option howeve eligibility in the d option is limited to the top - scoring black students feast four geographic reaions each semifinalists in the d option designated i at tag f according to the distribution of the black population throughout the united_states you have entered into an agreement with f whereby you have e to under the b program f the actual number of b scholarships to be supported agreed to sponsor a specific number of scholarships each year be awarded to children of employees of may award scholarships only to students who are designated as finalists by you will not exceed the number of employees' children who qualify as finalists in their respective competitions list of finalists is obtained f reviews the finalist group to determine which students are eligible for grants under an employer related scholarship program no application is required from the students to enter the b program therefore neither you nor f can determine the number of eligible applicants there is qualify as finalists the total number of scholarships to be awarded in a particular year is automatically reduced or some foundations may permit scholarships to be offered to finalists who are not children of employees employers to ensure a sufficiently large base of employees' children from which at least one or more b finalists would ordinarily be expected to emerge than one out of one hundred seventy-five students in class achieves the b finalist level an insufficient number of employees children who this is necessary since fewer f monitors participating after the a senior if the selection of individual grant recipients is made by f confirms the individual scholarship recipient's selection committees designated by f selection committee are totally independent and separate from you enrollment at award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the educational_institution makes payment of the the members of the the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if employee parent leaves the company awarded to students who plan to enroll in an institution that meets the requirements of sec_170 b and which may further be limited by f awarded the recipient will not be restricted in his her course of study selection to individuals who propose to study in certain broad fields enable you f witli supply statistical information to you which will a ii of the code after the scholarship is ta maintain the records required by rev in rare cases sponsors may ask f scholarships will only be prac to give preference in gto an x sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 d of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is an educational_organization described in sec_170 b a ii to be used for study at it revproc_76_47 1976_2_cb_670 sets forth guidelines to a scholarship grant subject_to the provisions of section be used in determining whether a grant made by a private_foundation under an employer-related program to a child of employee of the particular employer to which the program relates i sec_117 conditions set forth in sections dollar_figure through dollar_figure of rev and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 a private foundation's program satisfies the seven proc an if section dollar_figure of revproc_76_47 provides a percentage_test a program that awards it states that in the case of guideline grants to children of employees of program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees' children who eligible ii were applicants for such grants and considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants not they submitted an application in that year a particular employer the whether or i iii were were as stated in sec_4 of revproc_76_47 if a sponsor's program satisfies the seven conditions set forth in sections dollar_figure through but does not meet the percentage_test of section dollar_figure applicable to grants to employees’ children the question whether the grants are scholarship or fellowship grants subject_to the provisions of sec_117 on the basis of all determination the service will consider as percentage_test the facts and circumstances be resolved in making this of the code will a substitutes for ane of section dollar_figure all the relevant facts the to provide extra compensation or other employment circumstances to determine whether the primary purpose of the program is incentive or whether the primary purpose is recipients in their individual capacities circumstances will be considered in the context of the probability that a grant will be available to any eligible applicant these facts and to educate such relevant facts and circumstances could include the history of the program such as the source of the program's funding the courses of study for which the grants are available any eligibility requirements imposed by the program other than employment of the applicants or their parents and the age and grade level prerequisites for the studies for which the grants are available the publicity given the grant program the degree of independence of the selection committee the particular standards used for selection the specific means used to determine whether those standards have been met nature of the employee limitation or preference the number of grants available the number of employees or their children who would be eligible for them the percentage of eligible employees er their children applying for grants who normally eg average basis receive grants under the program and whether and how many grants are awarded to individuals who do not qualify as employees or children of employees the precise on an in this instance the following facts and circumstances are no application is required aside from the employment preference f considered relevant public charity operates its private_foundation sponsored b program in a substantially_similar manner to its nationwide college scholarship program for academically talented high school students individuals must achieve finalist status in their respective competitions recipients are chosen by selection committees totally independent of the private_foundation or the employer involved no limitations are placed on the recipients' choice of course of study after the grant is awarded number of employees' children who qualify as finalists f provided an average of one scholarship for every big_number employees' children in its programs the number of actual grants made may not exceed the in a under the facts and circumstances as stated above there is only an insignificant probability that any particular employee's child will be selected and the grant's primary purpose is not one of providing extra compensation or other employment incentive and facets and circumstances test thus proc sec_4 rev the of is met accoreinialy based upon the information presented and vssuming your scholarship program will be soandueted as proposed cf ‘ r e o with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to for the awarding of scholarship grants to children of employees of code procedures will not constitute taxable_expenditures within the meaning of sec_4945 e comply with the requirements of sec_4945 such expenditures made in accordance with those of the code of the thus f the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction not including room and board we understand this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 please note that this ruling is only applicable to grants before you enter into any other awarded under the b program scholarship or educational loan program you should submit a request for advance approval of that program for awarding grants under the b program are considered to satisfy the facts_and_circumstances_test of rev and therefore will not be counted in determining whether the percentage_test of rev other such program for which prior approval has been granted proc is met with respect to any your procedures proc we are informing the ep eo key district_office of this ruling organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely ‘ to vv bock gerald v sack chief exempt_organizations technical branch
